DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20 of U.S. Patent No. 11266273. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 is anticipated by claims 1, 20 of U.S. Patent No. 11266273. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-29 recites the limitation "each shelf".   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-29, 31-32, 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 20160338545).
Regarding claim 21, 
Shah teaches a smart appliance, comprising: a first portion 28 comprising a freezer portion (see par. 16) configured to receive one or more meal cartridges (e.g. capable of receiving one or more meal cartridges such as a pre-packaged kit, see par. 26); a second portion 22 comprising an oven (e.g. ovens 17 or  19); a partition (e.g. a door, see par. 17) between the first portion and the second portion that opens (see par. 17) to allow the transfer of the one or more meal cartridges from the first portion to the second portion (see par. 17); wherein the second portion is configured to: accept the one or more meal cartridges (see par. 17), after receiving a cooking instruction command (e.g. as programmed by unit 12, see par. 17) that is associated with a unique identifier (e.g. a bar code or the like, see par. 17) on any of the one or more meal cartridges and wherein the cooking instruction command comprises a cooking duration and temperature determined for the one or more meal cartridges (see par. 14), and the second portion is configured to cook the one or more meal cartridges based upon the cooking duration and temperature (see pars. 14, 17).
Regarding claim 22, 
Shah teaches a cloud-based communication network (e.g. external/remote storage connected via an internet connection, see Fig. 3). 
Regarding claim 23, 
Shah teaches a computing server system (see Fig. 3).
Regarding claim 24,
Shah teaches wherein the computing server system further comprises one or more of personal computers, servers, server farms, laptops, tablets, mobile devices, smart phones, smart watches, fitness tracker devices, cellular devices, gaming devices, media players, network enabled printers, routers, wireless access points, network appliances, storage systems, gateway devices, smart home devices, and virtual or augmented reality devices (see par. 27-28, 30, 40).
Regarding claim 25,
Shah teaches wherein the second portion comprises a built-in thermometer (see par. 21.
Regarding claim 26,
Shah teaches wherein the second portion comprises one or more sensors (see pars. 21, 35).
Regarding claim 27,
Shah teaches one or more sensors configured to detect a cooking status of the one or more meal cartridges in the second portion (e.g. a temperature or humidity status, see par. 21).
Regarding claim 28,
Shah teaches one or more sensors configured to detect a presence or absence of one or more of the one or more meal cartridges on each shelf of the first portion (see pars. 30, 36, claim 3).
Regarding claim 29,
Shah teaches one or more sensors configured to detect a presence or absence of any meal cartridge on each shelf of the first portion (see pars. 30, 36, claim 3).
Regarding claim 31,
Shah teaches further comprising one or more of a pressure cooker, slow cooker, infrared cooker, oil fryer, a microwave, a steam oven, a sous vide, a smoker, and an air fryer (see par. 15).
Regarding claim 32,
Shah teaches an electronic control unit 10. 
Regarding claim 34,
Shah teaches a convection fan (e.g. for convection oven or dry hot air blower unit, see abstract, par. 23).
Regarding claim 35,
Shah teaches a radiator (e.g. a microwave oven wherein the microwave oven heats and cooks food by exposing the food to electromagnetic radiation). 
Regarding claim 36,
Shah teaches a browning element (e.g. a grill 21 which can be used to brown food, see par. 15; please note that a convection oven can also be used to brown food). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah.
Regarding claim 30,
Shah does not teach one or more sensors configured to detect an indication of a network connectivity status or an operating status of the device, however the examiner takes official notice that the use of, and advantages of, one or more sensors configured to detect an indication of a network connectivity status or an operating status of the device would be well known to one of ordinary skill in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shah to comprise one or more sensors configured to detect an indication of a network connectivity status or an operating status of the device with the motivation of obtaining the advantage of said sensors (e.g. to alert a user to the status of the appliance or network connectivity). 
Regarding claim 33,
Shah does not teach a compressor, but the examiner takes official notice that the use of, and advantages of compressors would be well known to one of ordinary skill in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shah to comprise a compressor with the motivation of obtaining the advantage of said compressor (e.g. to efficiently cool or freeze food items). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu teaches an automated cooking system using machine readable indicators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763